          Case 1:20-cr-00330-AJN Document 15-3 Filed 07/08/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

 ------------------------------------------------------X




                                                  -------------
                                                  -------------------------------
 UNITED STATES OF AMERICA,

 Plaintiff,

 v.                                                                                 20-CR-330-AJN
 GHISLAINE MAXWELL,

         Defendant.

  ----------------------------------------------------X



                          ORDER FOR ADMISSION PRO HAC VICE

        The motion of Jeffrey S. Pagliuca for admission to appear and practice pro hac vice in

this action is GRANTED.

        Applicant has declared that he is a member in good standing of the bar of the state of

Colorado; and that his contact information is as follows:

                 Jeffrey S. Pagliuca, Colorado Atty. Reg. #12462
                 HADDON, MORGAN AND FOREMAN, P.C.
                 150 East 10th Avenue
                 Denver, CO 80203
                 Phone: 303.831.7364
                 Fax: 303.832.2628
                 jpagliuca@hmflaw.com

        Applicant having requested admission pro hac vice to appear for all purposes as counsel

for defendant Ghislaine Maxwell in this action,

        IT IS HEREBY ORDERED that Applicant is admitted to practice pro hac vice in his

action in the United States District Court for the Southern District of New York. All attorneys




                                                                           1
         Case 1:20-cr-00330-AJN Document 15-3 Filed 07/08/20 Page 2 of 2




appearing before this Court are subject to the Local Rules of this Court, including the Rules

governing discipline of attorneys.



Date:
                                                     United States District Judge
                                                     Alison J. Nathan




                                                2
